Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	 The application has been amended as follows:
	
Claims 7-20 are cancelled.

The above claims directed to a non-elected invention (apparatus claims), where the election was made without traverse and the claims are not eligible for rejoinder are cancelled using Examiner’s Amendment (MPEP 1302.04).
	


Allowable Subject Matter

	Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Klettenberg (US Patent Application Publication Number 2008/0258340 A1) teaches in Fig. 3, and 4, a method of producing blocks (element 200) using a mold assembly (element 100), and in Figs. 6-10 various embodiments of the blocks formed. Klettenberg teaches that the method of manufacturing the blocks comprises of providing a mold box (element 100) including opposed side walls (elements 110) and opposed front (element 114) and rear wall (element 115) which together form a perimeter of at least one mold cavity shaped to form a block (element 200) during a block forming process (para. [0032-0035]).  Klettenberg also teaches that the front wall (element 114) being movable from a molding position to a retracted position, the at least one mold cavity having an open top and an open bottom, and a head shoe assembly (element 150) (equivalent to stripper shoe). 

Klettenberg also teaches to lowering the head shoe assembly (element 150) (equivalent to stripper shoe) to enclose the open top of the at least one mold cavity and to compress the block forming material within the at least one mold cavity to form a block (element 200), the stripper shoe (element 150) having a planar molding surface (despite the decorative appearance, the surface is considered planar, as the decoration is defined in the same plane) shaped for forming a planar surface (element 202) of the block (element 200) and a first contoured molding surface (chamfered portion as shown in Fig. 6A joining the surfaces (element 202) and (element 212)) shaped for forming a first portion contour (chamfer) of the surface (element 212) of the block (element 200), by the front wall (element 114) having a contoured molding surface shaped to form a second portion of the front face (element 212) of the block (element 200). Klettenberg also teaches that the first and second portions of the front face (elements 212) of the block (element 200) being separated by a parting line, at least a portion of the first contoured molding surface of the stripper shoe (element 150) extending further into the at least one mold cavity than the planar surface of the stripper shoe (element 150) to thereby provide an area of increased compression within the at least one mold cavity adjacent the contoured molding surface of the front wall (element 114) as shown on the right side of Fig. 4 (which also creates a decorative splitting aspect), the contoured molding surface of the front wall (element 114) having an irregular bottom edge (pattern present on the entire surface of the front face (element 212)), moving the front wall (element 114) of the mold box (element 100) from the molding position to the retracted position. Klettenberg further teaches forming the front of a block with a decorative appearance of a natural or split stone, which is an irregular surface (para. [0010], [0035]), via a mold liner (front wall) (element 114) moved back to remove the mold material (moving the front wall of the mold box from the molding position to the retracted position; removing the block forming material from the at least one mold cavity after moving the front wall to the retracted position; the contoured molding surface of the front wall having an irregular bottom edge) (Fig. 4 and para. [0032]). The non-planar intersection with an irregular surface is made with a cooperating relief between the mold liner (element 114) and head shoe (element 152) at the front edge (element 154) (Fig. 4, para. [0033], and [0034]), which would necessarily create an irregular front edge which is non-linear horizontally and vertically.

Additionally, Manthei (US Patent Application Publication Number 2011/0316194 A1) teaches the irregular front wall face's lower edge is closer to the rear wall of the mold than the irregular front wall face's upper edge (Fig. 10) that would enable compaction over the face for sufficient  compacting (at least a portion of the irregular bottom edge being closer to the rear wall of the mold box than a vertically adjacent portion of the irregular front edge of the first contoured molding surface of the stripper shoe) (Manthei, Figs. 9-10, para. [0039]).

Furthermore, Klettenberg also teaches in Figs. 6-10 different embodiments showing that the surfaces formed by the stripper shoe (element 150), and front and rear wall (formed by end liner elements 114 and 115) can take different forms. Klettenberg teaches that only two adjacent surfaces having decorative appearance in Fig. 6; while Fig. 7 teaches three surfaces with decorative appearance; and while Fig. 8 teaching two opposite surfaces with decorative appearance and leaving a smooth surface created by the head shoe; and Fig. 9 teaching that only one surface having a decorative appearance; thereby teaching different surface decorations possibilities. Therefore, Klettenberg teaches in Fig. 8 to form a planar surface that is formed by top stripper shoe (element 150) that is configured to provide a flat smooth surface that would facilitate stacking of another block on the planar surface. But as the Applicant argues that, based on this described orientation of the concrete blocks shown in Figs. 6-10 of Klettenberg, the only concrete block that could possibly include "a top planar surface" "configured to provide a flat surface to facilitate stacking of another block on the top planar surface" and "a first portion of the outward-facing front face of the block" that is formed via "the first contoured molding surface of the stripper shoe having an irregular front edge  which is non-linear horizontally and vertically", as recited in the claim, is the concrete block 402 of Figs. 8A and 8B. However, as depicted in Klettenberg, the interface between the front surface 402 and the side surface is a chamfered edge, which is, by definition, a linear interface. Therefore, the applicant’s argument that Klettenberg does not disclose or suggest that "the stripper shoe includes an irregular, non-linear transition between the planar molding surface and the first contoured molding surface," as described in the amended claim is persuasive.

Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the top planar surface is configured to provide a flat surface to facilitate stacking of another block on the top planar surface, wherein the stripper shoe includes an irregular, non-linear transition between the planar molding surface and the first contoured molding surface,”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742